MEMORANDUM **
Santos Manuel Garcia-Mendivil appeals from the district court’s judgment imposing a 30-month sentence following his guilty-plea conviction for illegal reentry after deportation in violation of 8 U.S.C. *755§ 1326(a), with a sentencing enhancement pursuant to § 1326(b).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Garcia-Mendivil has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.